Appellant was convicted in the District Court of Polk County of assault to murder, and his punishment fixed at seven years in the penitentiary.
We find in the record what purports to be a statement of facts. Same is not approved by the trial judge as is required by statute. The State moves to strike out said purported statement of facts for that reason. The motion is well taken, and the statement of facts is stricken from the record.
There are no bills of exception in the record. Appellant filed a motion for new trial based almost entirely upon matters of fact. Said motion was controverted by the State. No testimony being introduced in support of any allegation of fact contained in the motion, the action of the trial court in overruling same would be deemed by us to be correct. Appellant filed a motion in arrest of judgment based upon alleged insufficiency of the indictment. The indictment appears to be in the usual form for assault to murder.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed. *Page 249 
                          ON REHEARING                        January 17, 1923.